In this matter Claimant Robert Parkerson, represented by counsel John A. Marin of California, has filed a motion for change of venue and for a dismissal of the complaint for exoneration from or limitation of liability. The court will set this matter for a hearing March 19, 1986 at 9:00 a.m. in the High Court.
Counsel for the moving party is not a member of the .American Samoa Bar Association. Under the Rules of the High Court only members of this bar may practice in this court. Prior to this hearing counsel for the moving party must associate a member of this bar and secure approval Of the court to appear as counsel Pro Hac Vice. In prior matters in this case the court accepted briefs from counsel not members of this bar. This, however, is a motion and counsel must comply with local court rules before proceeding.